Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: 
As per the independent claims, the claimed relationships between monitoring and updating the dialog state, dependent upon the language identifier changeover from one speaker to a second speaker, along with the comparison to a certain phrase/sentence within the dialog, and tracking the language identifier in said particular manner, is not explicitly taught by the prior art of record.  A typical representative prior art, such as, Sumita (20160078020) teaches a speech acquirer – fig. 9, subblock 101 and subblock 102; wherein the system identifies a language and translates it – para 0021; with storing the speech, terminal ID, stop/start times, language, etc. – para 0087, 0095, 0096) along with storing dialog information from the second or more users, with the similar information as noted above – para 0087, 0098, reflecting back on n-terminals – para 0078, including sentences to be translated – para 0104); and performing a sentence characters translation from the string of speech-recognized characters and generating a translated characters sequence – para 0104, based on the target language – para 0032).  However, neither the Sumita reference nor the other prior art references, explicitly teach the claim limitations of the independent claims as noted above.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        03/09/2021